[DO NOT PUBLISH]
               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 10-12490                    DEC 17, 2010
                            Non-Argument Calendar                JOHN LEY
                          ________________________                 CLERK

                      D.C. Docket No. 1:88-cr-00819-PCH-1

UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,
                                      versus
TERRY LEE GREENBERG,

                                                          Defendant - Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________
                              (December 17, 2010)

Before HULL, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Terry Lee Greenberg, a federal prisoner, appeals pro se the district court’s

denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction based on

Amendments 484 and 516 to the Sentencing Guidelines. These amendments

altered the method of calculating drug quantities based on marijuana plants or on
controlled substances mixed with other materials. Greenberg was convicted in

1990 of possession and conspiracy to possess with intent to distribute at least

1,000 kilograms of marijuana, pursuant to 46 U.S.C. § 1903(a), (j), (g), and was

sentenced as a career offender. The district court denied his § 3582(c)(2) motion

on grounds that he had been sentenced as a career offender and, thus, was

ineligible for a sentence reduction. He argues that the court erred in failing to

recalculate the marijuana weight pursuant to Amendments 484 and 516, as he

contends that a revised drug quantity of less than 1,000 kilograms would lower his

offense statutory maximum and, thus, his career-offender offense level. For the

reasons set forth below, we affirm.

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d

983, 984 (11th Cir. 2008).

      Amendments 484 and 516 were made retroactive by incorporation into

U.S.S.G. § 1B1.10(c). The district court may only reduce a prisoner’s sentence

pursuant to § 3582(c)(2) if the defendant was “sentenced to a term of

imprisonment based on a sentencing range that has subsequently been lowered by




                                          2
the Sentencing Commission” pursuant to a retroactive amendment. 18 U.S.C.

§ 3582(c)(2). A reduction of a term of imprisonment is not “consistent with

applicable policy statements issued by the Sentencing Commission” if the

retroactive amendment does not have the effect of lowering the defendant’s

applicable guideline range. § 1B1.10(a)(2)(B). Thus, if the defendant was

sentenced pursuant to the career-offender guidelines in § 4B1.1, a change in the

Guidelines’ drug-quantity determination does not give the district court the

authority to reduce the defendant’s sentence. See United States v. Moore, 541

F.3d 1323, 1330 (11th Cir. 2008), cert. denied, McFadden v. United States, 129

S.Ct. 965, and cert. denied, 129 S.Ct. 1601 (2009).

      A career offender whose offense of conviction carries a statutory maximum

penalty of life imprisonment is subject to an offense level of 37, subject to any

decrease for acceptance of responsibility from § 3E1.1. U.S.S.G. § 4B1.1(b)(A).

A career offender with an offense statutory maximum of at least 25 years’ but less

than life imprisonment is subject to an offense level of 34. § 4B1.1(b)(B).

      Greenberg’s offenses of conviction carried a statutory maximum sentence of

life imprisonment and, thus, resulted in his career-offender offense level of 37. He

does not argue that he has received post-conviction relief reducing his conviction

to a lesser included offense of possessing with intent to distribute less than 1,000

                                          3
kilograms of marijuana. Thus, regardless of whether Amendments 484 and 516

might have reduced his drug quantity for purposes of U.S.S.G. § 2D1.1, they had

no effect on his career-offender offense level. Accordingly, the district court did

not err in determining that he was not entitled to a sentence reduction.

      For the foregoing reasons, we affirm the judgment of the district court.

      AFFIRMED.




                                          4